PRESIDING JUSTICE GOLDENHERSH, dissenting: I respectfully dissent. I do not believe the rationale of People v. Hite (1983), 115 Ill. App. 3d 66, 450 N.E.2d 416, is applicable in the instant situation where there is lack of compliance with Supreme Court Rule 401(a)(2) (134 Ill. 2d R. 401(a)(2)) regarding potential sentence. The trial court did not point out to defendant that if convicted, he would be subject to a mandatory consecutive term. People v. Smith (1985), 133 Ill. App. 3d 574, 579, 479 N.E.2d 24, 29; People v. Love (1985), 139 Ill. App. 3d 104, 113-14, 486 N.E.2d 1337, 1343-44; see People v. Montoya (1981), 94 Ill. App. 3d 6, 418 N.E.2d 84. The appointment of advisory counsel does not by itself relieve a court of its responsibility to ensure that the defendant’s waiver of counsel is knowingly and intelligently made. (United States v. Padilla (10th Cir. 1987), 819 F.2d 952, 959-60.) In the instant case, the record reflects that defendant did use the assistance of an attorney, but the record also clearly reflects defendant was attempting to represent himself. Under the facts and circumstances herein, I believe the trial court was required to provide defendant with a complete Rule 401 admonition even though defendant asked for and was granted the use of an attorney in an advisory capacity. See People v. Derra (1981), 92 Ill. App. 3d 1106, 416 N.E.2d 688. Rule 401(a) is clear that a defendant must be admonished as to his potential for consecutive sentences due to past convictions. It is quite possible defendant would have come to a different conclusion as to whether he wanted to represent himself had it been pointed out to him that he was facing a mandatory consecutive sentence pursuant to section 5 — 8—4(f) of the Unified Code of Corrections (Ill. Rev. Stat. 1989, ch. 38, par. 1005 — 8—4(f)) if convicted. I therefore conclude that defendant did not knowingly, understandingly, and effectively waive his right to counsel.